Citation Nr: 1207614	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-05 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from May to October 1975, September 1977 to November 1988 and January 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The  issues of entitlement to service connection for tinnitus and an eye disability, and entitlement to increased ratings for a cervical spine disability, right knee disability, and left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

For reasons explained below, the issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A March 2007 rating decision denied service connection for PTSD.  

2.  Some of the evidence received within one year of notification of that rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.156(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to reopen the claim for service connection for PTSD and the need to remand the claim on the merits for additional development, the Board finds that no discussion of VCAA compliance is necessary at this time. 

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  However, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011)

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection for PTSD was previously denied by a rating decision in March 2007.  The claim was denied based on the rationale that the Veteran had not provided a specific in-service stressor that resulted in his current PTSD. 

In October 2007, the Veteran filed his request to reopen the claim for service connection for PTSD.  Thereafter, in the March 2008 rating decision on appeal, the RO determined that new and material evidence had been submitted to reopen the claim but denied the claim on the merits because there was no evidence that the Veteran's PTSD was incurred in or aggravated by his period of service.

The evidence received subsequent to the March 2007 rating decision includes VA and private medical records dated from 2006 to November 2011, lay statements from the Veteran's fellow servicemen, the Veteran's service awards, pictures from the Veteran's period of service, and the Veteran's statements.  

As pertinent here, VA treatment records dated in May 2007 note the Veteran providing information concerning stressors experienced while serving in Granada in 1983 and during his service in Iraq in 2004.  PTSD was diagnosed at this time.  Such evidence is presumed credible for purposes of determining whether new and material evidence has been received.  As this evidence relates to the prior basis for the denial of the claim, specifically the lack of information concerning stressors, the evidence is new and material and the claim for service connection for PTSD is reopened.  Moreover, as this evidence was received within one year of the denial of the claim in March 2007, it is deemed to have been received in connection with his November 2005 claim for service connection for PTSD.  However, additional development, as will be discussed below, is still required prior to deciding the claim on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for PTSD.  

The lay statements from the Veteran's fellow servicemen documented the events of the Iraqi Freedom Deployment from March 2004 to August 2004.  The servicemen reported that their convoys came under small arms fire and grenade attacks during their various transport missions, experiencing rocket and mortar attacks on their barracks and motor pool area, and witnessing other trucks getting shot at or exploding.  

In an undated statement, the Veteran reported that he had been the only member of the 50th Main Support Battalion to be assigned to the 1452nd HET Company out of North Carolina to work as a HET truck driver in order to support the Marines on the taking of Fallujah in Iraq.  He indicated that the time frame of his mission had been from November 2004 to January 2005.  He maintained that while in Fallujah, he experienced nightly rocket and mortar attacks, performed combat drop missions to deploy tanks and equipment to the front lines, and removed damaged vehicles/tanks.  He stated that on one mission in Fallujah, he had to help bring barriers to the soldiers for protection from attacks.  He also reported that he saw many dead soldiers and experienced many rocket attacks during his three months in Iraq.  He indicated that he had received orders to wear combat patches and that these orders were on record.  However, he stated that he had not received any Combat Action Badge orders yet.  

The Veteran also submitted pictures of himself during his period of service in Iraq as well as copies of military award certificates he had received.  In particular, the Veteran received an Army Commendation Medal for service as a truck driver during Operation Iraqi Freedom II from February 2004 to February 2005.  In the recommendation for the Army Commendation Medal, the Veteran's platoon leader indicated, in relevant part, that the Veteran had supported over forty tactical combat missions in the redeployment of 1st Armored Division assets to Kuwait and Iraq and that he had also supported the 1st Marine Expeditionary Force during the offensive relocation of heavy equipment for Operation Al Fajr in Fallujah, Iraq.  The Veteran was noted to have transported tactical equipment and aided in the recovery of destroyed and disabled equipment.        

Post-service treatment records dating since March 2006 have documented the Veteran's reports of intrusive thoughts and dreams about his Iraq-related stressor events.  

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

In light of the fact that the Veteran has alleged in-service stressors related to his fear of hostile military or terrorist activity, the Veteran should now be scheduled for a VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether he currently has PTSD as a result of his claimed military stressors.

The Board also notes that new evidence was received pertaining to the claim for service connection for PTSD after the most recent supplemental statement of the case in January 2010.  Although the Veteran submitted waivers of RO consideration for some of this evidence in September 2011 and December 2011, no waiver of RO consideration was submitted for the medical records from the VA Medical Center in East Orange, New Jersey, dated from October 2011 to November 2011, and the claim has not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will remand the claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2011). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his PTSD at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain VA mental health treatment records dating since November 2011 from the VA Medical Center in East Orange, New Jersey, and the VA outpatient clinic in Hackensack, New Jersey.
 
2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature of any current psychiatric disability, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 


Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, whether it is at least as likely as not (50 percent probability or greater) the PTSD is related to the Veteran's military service, to include the fear of hostile military or terrorist activity while serving in Iraq.  If the examiner determines that stressors other than that caused the PTSD, the examiner should identify the stressors upon which the diagnosis is based.  If a psychiatric diagnosis other than PTSD is rendered, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder is related to service.  A medical basis for the conclusions reached should be provided.   
 
3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the amended version of 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010)).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


